DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 20 and 27-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Faxon et al. (US 5,464,395; hereinafter “Faxon”).
                  
    PNG
    media_image1.png
    557
    873
    media_image1.png
    Greyscale

In relation to claim 20, Faxon shows in figure 1, a dilation catheter system (5) comprising: 
a guide (45); 
a shaft (10) and a dilator (25) coupled with a distal portion of the shaft, wherein the dilator (25) includes a coating [see Faxon; column 2, lines 21-24], wherein the coating includes a diagnostic or therapeutic substance [see Faxon; column 1, lines 8-12]; 
the catheter system configured to: (a) advance a distal end of the guide (45) within or near a target anatomy [see Faxon; column 5, lines 37-40]; (b) advance the dilator along the guide to thereby position the dilator within or near the target anatomy [see Faxon; column 5, lines 40-42]; and (c) expand the dilator such that the coating of the dilator is in contact with the target anatomy to deliver the diagnostic or therapeutic substance to the target anatomy [see Faxon; column 2, lines 21-24].
In relation to claim 27, as discussed above, Faxon discloses in column 2, lines 21-24, a catheter configured to expand the dilator such that the coating of the dilator is in contact with the target anatomy to deliver the diagnostic or therapeutic substance to the target anatomy.
In relation to claim 28, as discussed above, Faxon shows in figure 1, a dilator comprising an expandable balloon (25) configured to dilate target anatomy to deliver the diagnostic or therapeutic substance to the target anatomy [see Faxon; column 2, lines 21-24].
	In relation to claim 29, as discussed above, Faxon discloses in column 2, lines 21-24, a guide including a lumen (40) [see Faxon; figure 1].
	In relation to claim 30, as discussed above, Faxon discloses the step of advancing the dilator along the guide to thereby position the dilator within or near the target anatomy [see Faxon; column 5, lines 40-42].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26 and 31-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faxon et al. (US 5,464,395; hereinafter “Faxon”) in view of Ollerenshaw et al. (US 6,372,229; hereinafter “Ollerenshaw”), and in further view of Seibert (US2004/0220155), Ashton et al. (US 2003/0158598; hereinafter “Ashton”), or Lezdey et al. (US 5,215,965; hereinafter “Lezdey”).    
In relation to claim 21, Faxon does not explicitly disclose the step of dilating the area of the paranasal sinus to infuse a coated drug into the body.  However, such process would have been considered conventional in the art at the time of the invention as evidenced by the teachings of Ollerenshaw.
Ollerenshaw discloses in column 3, line 10, “the process of applying a coating of the invention can be carried out using catheters that may incorporate occlusion balloons.”  Moreover, in column 3, line 20, Ollerenshaw discloses:
“[i]n addition to arteries, i.e., coronary, femoral, the aorta, ilial, carotid and vertebro-basilar, the present process can be utilized for other applications such as coating the interior of vascular and dialysis access graft, veins, ureters, urethrae, bronchi, biliary and pancreatic duct systems, the gut, eye, nasal passage, sinus, capsular joint, esophagus, lymphatic system, trachea and spermatic and fallopian tubes.  The present method can also be used in other direct clinical applications even at the coronary level.  These include but are not limited to the treatment of abrupt vessel reclosure post angioplasty, the "patching" the coating of aneurysmal coronary dilations associated with various vascular diseases.  Further, the present invention provides intra-operative uses such as sealing of vessel anostomoses during coronary artery bypass grafting and the provision of a bandaged smooth surface post endarterectomy.” 

	Ollerenshaw demonstrates the conventionality of using balloon catheters to dilate areas of the nasal passage and/or sinus to apply a coating.  Accordingly, for an artisan skilled in the art, modifying the catheter system disclosed by Faxon for usage within the nasal passage area and/or sinus, as taught by Ollerenshaw, would have been considered obvious in view of the demonstrated conventionality of this particular coating application.  Moreover, the artisan would have been motivated to make the modification because infusing drugs utilizing a coating on an inflation balloon allows direct infusion to an affected area within the body.  
	In relation to claims 22, 23, 31, and 32, as indicated above, Ollerenshaw demonstrates the conventionality of using balloon catheters to dilate areas within the nasal passage and/or sinus to apply a coating.  
	In relation to claims 24-26 and 33-34, Faxon does not disclose the infusion of a drug comprising corticosteroid to treat sinusitis of a patient.  Firstly, Seibert demonstrates the conventionality of using corticosteroids in the treatment of the nasal cavity or paranasal sinus cancer [see Seibert; paragraph 1315].  Secondly, Ashton demonstrates the conventionality of coating medical devices with a coating that includes a polymer matrix and a low solubility anti-inflammatory corticosteroid formulation, or low solubility codrug or prodrug of an anti-inflammatory corticosteroid formulation [see Ashton; abstract and paragraphs 0018, 0019, 0021].  Finally, Lezdey demonstrates the conventionality of using corticosteroids for treating asthma and sinusitis [see Lezdey; column 1, lines 13-20].  Accordingly, for an artisan skilled in the art, modifying the catheter system disclosed by Faxon with a coating of anti-inflammatory corticosteroid to treat sinusitis, as taught by the combination of teachings from Seibert, Ashton, or Lezdey, would have been considered obvious in view of the demonstrated conventionality of because infusing drugs utilizing a coating on an inflation balloon allows direct infusion to an affected area within the body.  
	In relation to claim 35, as discussed above, Faxon discloses in column 2, lines 21-24, a catheter system having a guide (45) including a lumen (40) [see Faxon; figure 1].
	In relation to claim 36, as discussed above, Faxon does not disclose the infusion of a drug comprising corticosteroid.  Firstly, Seibert demonstrates the conventionality of using corticosteroids in the treatment of the nasal cavity or paranasal sinus cancer [see Seibert; paragraph 1315].  Secondly, Ashton demonstrates the conventionality of coating medical devices with a coating that includes a polymer matrix and a low solubility anti-inflammatory corticosteroid formulation, or low solubility codrug or prodrug of an anti-inflammatory corticosteroid formulation [see Ashton; abstract and paragraphs 0018, 0019, 0021].  Finally, Lezdey demonstrates the conventionality of using corticosteroids for treating asthma and sinusitis [see Lezdey; column 1, lines 13-20].  Accordingly, for an artisan skilled in the art, modifying the catheter system disclosed by Faxon with a coating of anti-inflammatory corticosteroid to treat sinusitis, as taught by the combination of teachings from Seibert, Ashton, or Lezdey, would have been considered obvious in view of the demonstrated conventionality of this particular coating application.  Moreover, the artisan would have been motivated to make the modification because infusing drugs utilizing a coating on an inflation balloon allows direct infusion to an affected area within the body.  
	In relation to claims 37-39, as discussed above, Faxon explicitly discloses in column 3, lines 40-60:
“[t]he catheter is used as follows.  First, the catheter's needle cannula is placed in its first retracted position.  Then, with its balloon deflated, the catheter is advanced to a position within a bodily passageway so that the catheter's distal surface resides adjacent to the tissue which is to receive 
the balloon is deflated, and the catheter is withdrawn from the bodily passageway.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





Respectfully submitted,
/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783